Citation Nr: 9908482	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for low back 
strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating action of the Roanoke, 
Virginia (RO) of the Department of Veterans Affairs (VA), 
which effected a March 1994 Board decision to grant service 
connection for a back condition.  In that rating action, the 
RO assigned a 40 percent rating, effective from March 19, 
1991.  The veteran submitted a notice of disagreement (NOD) 
in January 1997 and the RO issued a statement of the case 
(SOC) in February 1997.  

In a December 1996 decision, the RO denied the veteran's 
claim for an increased rating for service-connected 
urethritis with prostatitis.  The veteran has not disagreed 
with that action.  In March 1997, the RO gave the veteran 
notice of a February 1997 rating action which denied a claim 
of service connection for hypertension and found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a right shoulder injury.  

On a VA Form 9 received in April 1997, the veteran expressed 
disagreement with decisions concerning "the degree of 
disability of my back, right shoulder and right foot."  He 
submitted medical records pertaining to treatment of his 
right shoulder.  The RO characterized the veteran's statement 
as a substantive appeal regarding the back condition and an 
NOD to the March 1997 rating action.  In April 1997, the RO 
issued an SOC pertaining to the issues of service connection 
for hypertension and new and material evidence regarding a 
claimed right shoulder injury.  The veteran has not perfected 
his appeal as to those two claims and they are not before the 
Board at this time.  

As this case involves an original claim, the Board has framed 
it as shown on the preceding page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In a statement received in August 1998, the veteran reported 
that he was unable to work because of his back condition.  As 
the issue of a total disability rating based on individual 
unemployability due to service-connected disabilities has not 
been properly developed on appeal, it is referred to the RO 
for appropriate action. 


REMAND

The veteran contends that his service-connected back 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  The Board notes that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  On remand, 
the RO should consider a staged rating and explain, with 
applicable effective date regulations, any change in the 
evaluations during the appeal period.  

In the rating action presently on appeal, the RO assigned a 
40 percent rating for the entire appeals period under the 
provisions of 38 C.F.R. § 4.71a, including Diagnostic Codes 
5292 and 5295 (1998).  The RO initially characterized the 
veteran's disability as low back strain with degenerative 
changes; however, in the SOC, the captioned issue was "low 
back condition with right leg/foot pain."

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, 
however, that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

The 40 percent rating presently assigned is the maximum 
schedular evaluation under Diagnostic Codes 5292 and 5295.  
Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 would not be 
for application as to those diagnostic codes.  VAOPGCPREC 36-
97 (1997), citing Johnston v. Brown, 10 Vet. App. 80 (1997).  
The only applicable basis for an increased schedular rating 
for the veteran's back disability is under the provisions of 
Diagnostic Code 5293 which pertains to intervertebral disc 
syndrome.  It is unclear, however, whether the veteran 
presently suffers from intervertebral disc syndrome, 
associated with the service-connected lumbar spine 
disability.  If intervertebral disc syndrome is present, a 
higher schedular evaluation would be available under the 
provisions of Diagnostic Code 5293 and the provisions of 
38 C.F.R. §§ 4.40, 4.45 would be applicable to an evaluation 
under that diagnostic code.  See VAOPGCPREC 36-97, supra.

The report of a July 1996 VA examination noted no 
neurological involvement; however, subsequent treatment 
reports suggest otherwise.  The report of a January 1997 MRI 
study noted disc herniation at L5-S1 "which causes mild 
impingement on the right S1 nerve root."  A February 1997 
chart entry included a physician's interpretation of that 
report, noting that the veteran's history was consistent with 
mechanical low back pain without myelopathy or radiculopathy, 
although it was noted that a diskectomy "might" help the 
radiation into the foot.  An August 1997 chart extract noted 
the veteran's complaints of numbness in both legs, although 
no dermatomal distribution could be identified on 
examination.  

In an August 1996 statement, the veteran submitted the names 
of several facilities where he had received treatment, 
although it is unclear whether all treatment pertains to the 
service-connected back disorder.  The claims folder includes 
copies of medical records from some of the cited providers, 
but not all.  The RO should review the evidence of record and 
determine whether all pertinent treatment records have been 
obtained.  If it appears that additional records must be 
requested, the RO should do so.

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected back disability.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records, which are not currently in the 
claims file, from the identified 
treatment sources.

2.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file.  See 
the veteran's August 1996 and March 1998 
letters. 

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the extent and 
severity of his service-connected back 
disability.  All indicated testing should 
be performed and all findings reported in 
detail.  The claims folder and a copy of 
this remand should be made available to 
the examiner(s) for review prior to 
completion of the examination(s).  The 
examiner(s) should be provided with the 
criteria of Diagnostic Code 5293.  The 
examiner(s) should state whether the 
veteran suffers from intervertebral disc 
syndrome of the lumbosacral spine, and, 
if so, whether it is pronounced or 
severe.  If the veteran has 
intervertebral disc syndrome then the 
examiner(s) should describe all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included and any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
If the veteran has intervertebral disc 
syndrome the examiner(s) should further 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly and, if feasible, 
the examiner(s) should express any 
limitation in terms of additional degrees 
of limitation of motion lost.  The 
examiner(s) is also requested to offer an 
opinion as to whether the veteran's low 
back disorder precludes employment.  All 
findings, opinions and bases therefor 
should be set forth in detail.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include readjudicating the veteran's 
claim for an increased rating for the 
service-connected low back disability, 
taking into consideration all applicable 
rating criteria and DeLuca.  The RO 
should also consider a staged rating.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 6 -


